COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:    Casselsco, Inc. v. Fouzia Ikram Alvi, Individually and d/b/a
                        Super Kool Kidz Preschool

Appellate case number: 01-20-00324-CV

Trial court case number:    1141937-101

Trial court:            County Civil Courtt at Law No. 3 of Harris County


Pursuant to Texas Rule of Appellate Procedure 34.5(c), the county clerk is directed to file
a supplemental clerk’s record containing the following documents:

       (1) Defendant’s Response to Plaintiff’s Motion for Summary Judgment (filed-
       stamped January 21, 2020, consisting of 7 pages);

       (2) Plaintiff’s Objections and Rebuttal Reply to Defendant’s Response to
       Plaintiff’s Motion for Summary Judgment (filed-stamped January 27, 2020,
       consisting of 6 pages);

       (3) Order Sustaining Plaintiff’s Summary Judgment Objections (“Order on
       Plaintiff’s Summary Judgment Objections,” signed by trial court on January 28,
       2020, consisting of 2 pages); and

       (4) Defendant’s First Amended Answer and Counterclaim (file-stamped January
       21, 2020, consisting of 36 pages).

See TEX. R. APP. P. 34.5(c)(1).

The supplemental clerk’s record shall be filed in the First Court of Appeals within 14
days of the date of this order.
The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.


It is so ORDERED.

Judge’s signature:           /s/ Richard Hightower
                             Acting individually


Date: April 8, 2021